Ox Application por Rkiibarinu.
Bermudez, C. J.
Tlie relator contends that there is proof in the Record that 117 lamps have been raised and lit by municipal authority from the, city of Carrollton, but does not complain about the non-allowance, for the remaining 180 lamps — or other parts of the'.judgment.
The, rights of the, plaintiff to claim for both the. 147 and the. 180 lamps have, been fully reserved in the original decree and continue so to be.
A re-examination of llie evidence does not satisfy us, that we should, on the strength of it, now malee an allowance for 117 lamps claimed.
When the plaintiffs shall claim for the 180 lamps, it will be no inconvenience for them to claim also for the 4 17 lamps, which, if it is proper, will be allowed on stronger proof.
Clerical errors alluded to in the opinion have been corrected.
Rehearing refused.